Opinion by
Mr. Justice Fell,
Generally the garnishee in a foreign attachment may make any defense against the plaintiff in the writ that he could make against his original creditor. The judgment in the attachment establishes only the existence of the debt due the plaintiff by his immediate debtor. The plaintiff stands in no better position as to the thing attached than does his debtor, and an}' defense good against the latter will prevent a recovery against the garnishee: Farmers’ & Mechanics’ Bank v. Little, 8 W. & S. 207; Patten v. Wilson, 34 Pa. 299; Noble v. Thompson Oil Co., 79 Pa. 354.
The fund attached was the price of bonds purchased of a contractor who was constructing an electric railway, and who had received them in part payment under the terms of his contract. The road was unfinished and the purchaser, who owned a number of bonds, was unwilling to buy more unless assured that the road would be completed. In order better to- secure the investment, it was arranged between these parties that the price of the bonds should be deposited with the garnishee in trust, and by him used to pay for materials and labor necessary *114for the completion of the road, as the work progressed. The money was so used. Neither at the time of-the service of the attachment, nor at any time thereafter, could the contractor have withdrawn this fund. It was pledged for a specific purpose, and the purchaser of the bonds had a vested right as to its appropriation under the agreement. The plaintiff, whose judgment was for a debt contracted before the purchase of the. bonds, stood in the same position as the contractor.
The judgment is affirmed.